Mr. Justice Yantis delivered the opinion of the court: Claimant seeks an award of Fifty-six and 70/100 Dollars ($56.70) for gasoline sold to the Department of Public Welfare. The invoice has been verified and approved by that department and in the ordinary course of business has been vouchered from the permanent appropriation of that office. That appropriation having lapsed the claim was filed with the Court of Claims at the suggestion of A. L. Bowen, Director of the Department of Public Welfare. As stated in Franklin County Coal Company vs. State, 7 C. C. R. 114 and numerous other cases, “Where it clearly appears that materials have been delivered to, and used by the State Department and not been paid for, an award will be made therefor for a claim filed in apt time.” This claim seeming to come within the rule an award is hereby made in favor of claimant in the sum of Fifty-six and 70/100 Dollars ($56.70.)